Citation Nr: 1517357	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-44 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania on a brokered basis.  The New York RO issued a Statement of the Case and during the course of the appeal, the Veteran moved to North Carolina.  The Winston-Salem RO certified the appeal to the Board.

In July 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.  

In October 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's hypertension was not manifested on active duty service or within the first post-service year and is not related to a disease or injury of service origin, or to a service-connected disability, including diabetes mellitus, type II.





CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred or aggravated and was not caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in May 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  

In regard to the duty to assist, the Veteran was afforded a VA examination in July 2009.  In response to the October 2014 Board remand, an addendum opinion was provided which the Board finds is adequate because the examiner reviewed the case file and provided the requested medical opinion, along with supporting rationale.

Further, the Veteran's service treatment records and private treatment records from Dr. A.G. have been obtained and considered.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).
The Veteran does not contend, and the evidence does not suggest, that his hypertension arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for his hypertension is warranted as secondary to his currently service-connected diabetes mellitus, type II. 

Private treatment records from Drs. A.G. and B.G. do not indicate treatment for hypertension.  An August 2005 VA treatment note indicates that the Veteran had a provisional diagnosis of hypertension.  An April 2007 VA examination report indicates that the Veteran was diagnosed with diabetes in February 2007.  There is also a history of hypertension prior to the diabetes mellitus diagnosis.  

The Veteran was afforded a VA examination in July 2009 where the examiner opined that the Veteran's hypertension was not caused or aggravated by the diabetes mellitus because he was diagnosed with both diseases at the same time and currently has normal renal function.  

Since the July 2009 examiner did not adequately address whether the Veteran's hypertension was aggravated by his diabetes mellitus, the Board requested an addendum opinion.  

In October 2014, a VA clinician provided an addendum opinion.  The clinician noted the Veteran's 2006 diagnosis of hypertension; his elevated blood sugar in 2003, but no diagnosis of diabetes mellitus; and his 2008 diagnosis of diabetes mellitus.  The clinician opined that the Veteran's hypertension was not incurred or caused by service or a service-connected disability.  She reasoned that there was no evidence on hypertension in the service treatment records and that there the first evidence of hypertension was in 2006.  She further reasoned that the Veteran's hypertension diagnosis preceded his diabetes mellitus, type II diagnosis and therefore the diabetes could not have caused the hypertension.  She noted that in the event that the Veteran was a diabetic before his hypertension diagnosis, there was no evidence of kidney damage that would cause hypertension.  Finally, she reasoned that the Veteran's hypertension was not aggravated by the service-connected diabetes mellitus because the hypertension is controlled and there is no evidence of kidney problems.  

The Board finds the October 2014 VA addendum report highly probative.  The examiner noted the Veteran's relevant medical history and addressed the timeline of the Veteran's diagnoses.  The examiner provided sound reasoning for conclusions reached and addressed any potential conflicting information.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has considered the Veteran's statements regarding his condition.  In particular, the Veteran has contended that his hypertension is related his diabetes mellitus because his diabetes mellitus preceded his hypertension diagnosis.  A Veteran is competent to report when he was informed of his respective diagnoses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the medical evidence indicates that the Veteran was diagnosed with hypertension prior to his diabetes mellitus diagnosis.  Therefore, the Board does not find him credible in establishing the timeline of his diagnoses.  

Further, the Board does not find him competent to provide an etiological opinion regarding his hypertension.  The Veteran readily admitted at the July 2014 Board hearing, that he lacks the experience and/or expertise to opine as to the etiology of his hypertension.  See July 2014 Board Hearing Transcript, p. 5.  The Board notes although the Veteran is not competent to opine the etiology of his hypertension, he also testified that his doctor told him that "sugar created all these problems (hypertension and erectile dysfunction)."  See Board Hearing Transcript, p. 10.  However, there is no medical opinion of record which confirms or corroborates this statement.  In fact, the October 2014 addendum report addresses the scenario in which the Veteran's diabetes might cause hypertension - kidney damage, a condition from which the Veteran does not suffer.  

Finally, the Board observes that service connection may be awarded on presumptive basis for certain disabilities such as hypertension that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's hypertension was not initially manifested within a year following service.  Rather, the first evidence of a diagnosis is around 2006, nearly 30 years after separation from service.

Given that the Board has found the unfavorable October 2014 addendum report to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus is denied.  




____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


